Citation Nr: 0523442	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-18 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than April 11, 2001, 
for an award of service connection for right ear hearing loss 
and right ear tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 decision by the RO in Chicago, 
Illinois, which in pertinent part, granted service connection 
for right ear hearing loss and right ear tinnitus, effective 
April 11, 2001. 

A Board hearing was held before the undersigned Acting 
Veterans Law Judge in May 2003.

In October 2003, the Board remanded the case to the RO for 
further evidentiary development in compliance with the 
Veterans Claims Assistance Act (VCAA).  The case was 
subsequently returned to the Board.

The Board also notes that during the veteran's hearing, he 
raised the issue of entitlement to service connection for a 
scar disability.  As referenced in the Board's October 2003 
remand, that issue is not currently on appeal and is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for right ear hearing loss was first received on April 11, 
2001. 

2.  The veteran complained of tinnitus during a VA 
audiological examination in June 2001. 

3.  A rating decision dated in September 2001, granted 
service connection for right ear hearing loss and right ear 
tinnitus, effective from April 11, 2001, the date of receipt 
of the veteran's original claim. 


CONCLUSION OF LAW

The criteria for an effective date prior to April 11, 2001, 
for the grant of service connection for right ear hearing 
loss and right ear tinnitus have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, what 
evidence will be obtained by the veteran; and what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VA will advise claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).  
The VCAA and implementing regulations also define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA.  The August 2002 statement of the 
case, the May 2005 supplemental statement of the case, and 
June 2001, February 2004 and October 2004 letters from the 
RO, gave the veteran notice of the evidence necessary to 
substantiate his claim on appeal.  The October 2004 letter 
provided information specific to the claim for an earlier 
effective date. 

The evidence development letters dated in February 2004 and 
October 2004, also advised the veteran of what evidence he 
was responsible for providing and what evidence VA would 
undertake to obtain.  The letters told him to send private 
treatment records in his possession and that he could submit 
statements in support of his claim.  The notice had the 
effect of informing him to submit relevant evidence or 
information in his possession.  38 C.F.R. § 3.159(b); cf. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (holding that 
the failure to explicitly tell a claimant to submit relevant 
evidence in the claimant's possession was generally not 
prejudicial to the claimant).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA should generally provide VCAA notice prior to an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also noted that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision."  Id, at 120.  The Court has 
since reiterated that delayed notice will not ordinarily 
prejudice a claimant, and even that a sufficient remedy for 
inadequate notice was for VA to take actions that ensured 
that the required notice was ultimately provided after the 
initial adjudication.  Mayfield v. Nicholson.  

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He did not report or submit additional 
information or evidence after the last VCAA notice.  If he 
had submitted additional evidence substantiating his claims, 
he would have received the same benefit as if he submitted 
the evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).

Factual Background

The veteran served on active duty from June 1968 to June 
1970.  His primary occupational specialty was light weapons, 
infantryman.

The veteran's service medical records show that on 
examination for pre-induction into service in April 1968, his 
hearing was as follows:

Hertz	500	1,000	2,000	3,000	4,000

Right	5	-5	-5	-	15

In an entry dated July 16, 1969, it was noted that the 
veteran complained of a "plugged" feeling in his right ear.  
No diagnosis was given.

In a report of medical history, completed for separation from 
service in May 1970, the veteran noted a history of hearing 
loss as well as ear, nose and throat trouble.

The veteran submitted his original claim for service 
connection for right ear hearing loss in April 2001.  The 
April 2001 claim made no specific mention of tinnitus. 

In June 2001, the veteran was afforded a VA audiological 
examination.  He complained of hearing loss and tinnitus in 
his right ear since 1969.  He related that in 1969 he 
sustained a head injury following an accident in Vietnam.  He 
felt that the injury was the cause of his hearing loss and 
tinnitus.  The pertinent diagnosis revealed mild 
sensorineural hearing loss at 1000 Hertz and moderate hearing 
loss at 4000 Hertz in the right ear. 

He was service connected for hearing loss of the right ear 
and tinnitus of the right ear by way of a rating decision in 
September 2001. 

The veteran filed a notice of disagreement (NOD) in January 
2002.  He indicated that he believed the effective date of 
his claim should be retroactive to 1970, the date the actual 
injury occurred which caused his hearing loss and tinnitus.

The veteran elected to have a Board hearing at the RO in 
Chicago, Illinois in May 2003.  

Analysis

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2004).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2004).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2004).

In this case, the evidence of record shows that the veteran 
filed a formal claim for service connection for right ear 
hearing loss in April 2001.  It was received on April 11, 
2001.  The veteran did not include tinnitus as a disability 
when he filed his claim for service connection for right ear 
hearing loss in April 2001.  Additionally, there was no 
evidence of record of a current diagnosis of tinnitus at that 
time.

The veteran indicated during his June 2001 VA audiological 
examination that he had ringing in his ears since 1969. 

The Board notes that the RO established a date of April 11, 
2001, as the effective date for service connection for right 
ear hearing loss and right ear tinnitus.  This was based on 
the date that the veteran filed his claim.  The veteran 
maintained that his effective date should be made retroactive 
to the date he sustained a head injury in 1970, which he 
believed caused his right ear hearing loss and right ear 
tinnitus.   However, there is no evidence to indicate that 
the veteran filed a claim or otherwise sought to establish 
service connection for right ear hearing loss or right ear 
tinnitus prior to April 11, 2001.  Furthermore, the veteran 
testified at his hearing in May 2003 that he did not file a 
claim for service connection for right ear hearing loss or 
right ear tinnitus prior to April 2001.  Because his claim 
was not received within a year of his separation from 
military service, the earliest date that may be assigned for 
the award of service connection for right ear hearing loss 
and right ear tinnitus is the date his claim was received, 
which happens to be the date the RO assigned.  The veteran's 
claim for an earlier date is denied.

ORDER

Entitlement to an effective date earlier than April 11, 2001, 
for an award of service connection for right ear hearing loss 
and right ear tinnitus is denied.



	                        
____________________________________________
	John L. Prichard
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


